DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHNEIDER ARTHUR	DE 102010054078 A1 in view of Henderson	US 20060227317 A1.

With respect to claims below Schneider teaches
13, 23, 24. (New) An operating device for a vehicle, comprising: 
a LiDAR[0006] system for(intended use no patentable weight) providing an optical detection of a field of view, for(intended use no patentable weight) an operating device or for a vehicle, 
including: 
an optical set-up(1) for the LiDAR system for(intended use no patentable weight) providing the optical detection of the field of view, for an operating device or for a vehicle, including: 
an optical receiver system(fig. 4) configured in segmented fashion, including a plurality of optically projecting segments(421-426); 
wherein the optically projecting segments of the optical receiver system are situated next to one another.  (fig. 4)
but does not teach
segments, in the form of a plurality of objective lenses
wherein each of the optically projecting segments has assigned to it a corresponding solid angle range in front of a corresponding one of the objective lenses, which forms a segment of the field of view of the LiDAR system, and wherein assignment occurs by orienting the optically projecting segments relative to one another and relative to the desired field of view, and wherein as a result of the assignment by orientation, a respective one of the optically projecting segments of the optical receiver system projects a segment of the field of view onto detector device by receiving secondary light.
Henderson teaches

segments, in the form of a plurality of objective lenses[0072-0073](601)

wherein each of the optically projecting segments has assigned to it a corresponding solid angle range in front of a corresponding one of the objective lenses, which forms a segment of the field of view of the LiDAR system, and wherein assignment occurs by orienting the optically projecting segments relative to one another and relative to the desired field of view, and wherein as a result of the assignment by orientation, a respective one of the optically projecting segments of the optical receiver system projects a segment of the field of view onto detector device by receiving secondary light.[0072-0073] with (601)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Schneider with teaching by Henderson in order to obtain pixelated picture of the scene where each pixel of detector corresponds to the specific area and illumination point.


14. (New) The optical set-up of claim 13, 
wherein the optically projecting segments of the optical receiver system are situated: in a direction perpendicular to a receiving direction of the optical receiver system, in a direction perpendicular to a direction of a beam path of the optical receiver system, along a line, and horizontally and/or vertically adjacent to one another relative to an orientation of the underlying LiDAR system or an underlying operating device.  (fig. 4)

15. (New) The optical set-up of claim 13, further comprising: a detector device(411-417), wherein the optical receiver system is configured for optically projecting the field of view onto the detector device. (fig. 4) 

16. (New) The optical set-up of claim 13, wherein each segment is configured for optically projecting an associated segment of the field of view onto the detector device.  (fig. 4)
17. (New) The optical set-up of claim 13, wherein the totality of all segments of the field of view associated with the optically projecting segments of the optical receiver system cover the 4field of view. (implicit fig. 4)
 
19. (New) The optical set-up of claim 13, wherein the segments of the field of view associated with the optically projecting segments of the optical receiver system are situated directly adjacent to one another or are spaced apart from one another.  (implicit fig. 4)

20. (New) The optical set-up of claim 15, wherein the detector device is configured in a segmented manner having a plurality of detector segments, and wherein a 1-to-1 correspondence exists between the optically projecting segments of the optical receiver system and the detector segments and/or the detector segments have a spatial arrangement corresponding to the spatial arrangement of the optically projecting segments of the optical receiver system.  (fig. 4)

21. (New) The optical set-up of claim 13, further comprising: 
an optical transmitter system(27) configured in segmented fashion having a plurality of optical segments for illuminating the field of view with light(221-227), in particular by a divided beam path; wherein a 1-to-1 correspondence exists between the optically projecting segments of the optical receiver system(421-427) and the optical segments of the optical transmitter system(221-227) and/or the optical segments of the optical transmitter system have a spatial arrangement corresponding to the spatial arrangement of the optically projecting segments of the optical receiver system.  


22. (New) The optical set-up of claim 21, wherein for a use of the parallax effect an optical segment of the optical transmitter system and an optically projecting segment of the optical receiver system are spaced 

25. (New) The optical set-up of claim 13, wherein the optical receiver system includes an uneven plurality of optically projecting segments.  (7 segments)

26. (New) The optical set-up of claim 13, wherein the optically projecting segments of the optical receiver system are situated: in a direction perpendicular to a receiving direction of the optical receiver system, in a direction perpendicular to a direction of a beam path of the optical receiver system, along a straight line, and horizontally and/or vertically adjacent to one another relative to an orientation of the underlying LiDAR system or an underlying operating device.  (fig. 4)


29. (New) The optical set-up of claim 13, wherein the segments of the field of view associated with the optically projecting segments of the optical receiver system are situated directly adjacent to one another, in particular adjoining to one another, or are spaced apart from one another.(fig. 4 with fig. 6)

Claim 18, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHNEIDER ARTHUR	DE 102010054078 A1 and Henderson.
Although SCHNEIDER does not explicitly teach the overlapping small region as evidenced below



27. (New) The optical set-up of claim 13, wherein segments of the field of view associated with the optically projecting segments of the optical receiver system have no overlap or have an overlap of less than 5 % of the respectively covered solid angle.  . (obvious design choice)(for example Weimer; Carl S. et al.	US 20120038903 A1 shows several parts of the detector 324  cover different areas  , Yopp; Wilford Trent et al.	US 20120109504 A1 fig. 3 shows small overlap area, Shaw; Gary A. et al. US 8301027 B2 fig. 9 shows non overlapping facing to different directions transmitter receivers)

28. (New) The optical set-up of claim 13, wherein segments of the field of view associated with the optically projecting segments of the optical receiver system have no overlap or have an overlap of less than 2 % of the respectively covered solid angle.  . (obvious design choice)(for example Weimer; Carl S. et al.	US 20120038903 A1 shows several parts of the detector 324  cover different areas  , Yopp; Wilford Trent et al.	US 20120109504 A1 fig. 3 shows small overlap area, Shaw; Gary A. et al. US 8301027 B2 fig. 9 shows non overlapping facing to different directions transmitter receivers)
It is just a matter of the design choice in order to provide larger field of view with less sensor elements.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645